Title: To Thomas Jefferson from John Adams, 7 August 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Westminster Aug. 7. 1785

As to the Cask of Wine at Auteuil, it is not paid for. If you will pay for it and take it, you will oblige me. By a sample of it, which I tasted it is good Wine, and very, extreamly cheap.
I am happy to find We agree so perfectly in the Change which is made in the Project. The Dye is cast. The Proposal is made. Let them ruminate upon it.
I thought of proposing a Tariff of Duties, that We might pay no more in their Ports than they should pay in ours. But their Taxes are so essential to their Credit, that it is impossible for them to part with any of them, and We should not choose to oblige ourselves to lay on as heavy ones. We are at Liberty to do it, however, when We please.
If the English will not abolish their Aliens Duty, relatively to us, We must establish an Alien Duty in all the United States. An Alien Duty against England alone will not answer the End. She will elude it by employing Dutch, French, Sweedish, or any other ships, and by frenchifying, dutchifying, or Sweedishizing her own Ships. If the English will persevere in excluding our Ships from their West India Islands, Canada, Nova Scotia, and Newfoundland, and in demanding any Alien Duty of us in their Ports within the Realm, and in refusing to amercian built Ships the Priviledges of british built Ships, We must take an higher Ground, a Vantage Ground. We must do more than lay on Alien Duties. We must take measures by which the Increase of Shipping and Seamen will be not only encouraged, but rendered inevitable. We must adopt in all the States the Regulations which were once made in England 5. Ric. 2. c. 3., and ordain that no American Citizen, or Denizen, or alien friend or Ennemy, shall ship any Merchandise out of, or into the United States and navigated with an American Captain and three fourths American Seamen. I should be sorry to adopt a Monopoly. But, driven to the necessity of it, I would not do Business by the Halves. The French deserve it of us as much as  the English; for they are as much Ennemies to our Ships and Mariners. Their Navigation Acts are not quite so severe as those of Spain, Portugal and England, as they relate to their Colonies I mean. But they are not much less so. And they discover as strong a Lust to annihilate our navigation as any body.
Or might We modify a little? Might We lay a Duty of ten per Cent on all Goods imported in any but ships built in the United States, without saying any Thing about Seamen?
If we were to prohibit all foreign Vessells from carrying on our Coasting Trade, i.e. from trading from one State to another, and from one Port to another in the same State, We should do Something, for this Commerce will be so considerable as to employ many Ships and many Seamen, of so much the more Value to us as they will be always at home and ready for the Defence of their Country. But if We should only prohibit Importations, except in our own Bottoms or in the Bottoms of the Country or Nation of whose Growth or Production the Merchandises are, We should do nothing effectual against Great Britain. She would desire nothing better than to send her Productions to our Ports in her own Bottoms and bring away ours in return.
I hope the Members of Congress and the Legislatures of the States will study the British Acts of Navigation, and make themselves Masters of their Letter and Spirit, that they may judge how far they can be adopted by us, and indeed whether they are sufficient to do Justice to our Citizens in their Commerce with Great Britain.
There is another Enquiry which I hope our Countrymen will enter upon, and that is, what Articles of our Produce will bear a Duty upon Exportation? All such Duties are paid by the Consumer, and therefore are so much clear gain. Some of our Commodities will not bear any such Duties; on the contrary, they will require Encouragement by Bounties: But I suspect that Several Articles would bear an handsome Impost.
We shall find our Commerce a complicated Machine and difficult to manage, and I fear We have not many Men, who have turned their Thoughts to it. It must be comprehended by Somebody in its System and in its detail, before it will be regulated as it should be.
With great and Sincere Esteem I am dear Sir, your most obedient,

John Adams


The Vacancy in your alphabet may be thus filled from points to  points inclusive 1506. 970. 331. 504. 1186. 1268. 356. 517. 754. 1085. 269. 148. 205. 1318. 1258. 942. 712. 75. 246. 127. 609. 885. 1461. 837. 1327. and secondly, in like manner 472. 560. 820. 83.—Now give me leave. You make use of the number 1672. It has no meaning in my Cypher. Indeed there is a vacancy from 1596 to 1700 inclusive. When you have filled them up as you proposed I should thank you for a Copy by the first safe Conveyance &c.

